Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 3-14 and 18-23 directed to an invention non-elected without traverse.  Accordingly, claims 1, 3-14 and 18-23 have been cancelled.
Allowable Subject Matter
Claims 2, 15-17 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record Nakatani (WO 2008/133147 A1), JP-455 (JP 2000-038455), JP-632 (JP 2011-168632), Teramoto (US 2015/0005437), Yamamoto (US 2014/0350180), and Tomihisa (USPN 5,683,501) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 2.  	Specifically, none of Nakatani, JP-455, JP-632, Teramoto, Yamamoto, and/or Tomihisa teach or reasonably suggest an organic polymer fine particle, comprising a (meth)acrylate polymer crosslinked by a bifunctional crosslinkable monomer and 0.2 mass% or more of a hindered phenol antioxidant or a component derived therefrom, and not comprising a sulfur antioxidant, wherein a ratio of a structure unit composed of the bifunctional crosslinkable monomer in the (meth)acrylate polymer crosslinked by the bifunctional crosslinkable monomer is 15 mass% or more and 35 mass% or less, the following sedimentation start time is 10 seconds or more, wherein the sedimentation start time is defined as a time from when 0.02 ± 0.005 g of the organic polymer fine particle is gently put on the surface of 20 mL of deionized water having a temperature of 2 or more and 10 cm2 or less until when one of the organic polymer fine particle first begins to sediment., an amount of Al measured by a high-frequency inductively coupled plasma emission spectrometric analysis method is 1 ppm or less in the organic polymer fine particle, and a coefficient of variation of a particle size of the organic polymer fine particle is 30% or more.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783